Opinion issued August 5, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00111-CR
          01-04-00124-CR
____________

NELSON MAURICIO SALAZAR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause Nos. 948772 and 800070



 
MEMORANDUM  OPINION
               On September 30, 2003, appellant, Nelson Mauricio Salazar, pleaded guilty
to possession with intent to deliver heroin, weighing at least 400 grams, in cause
number 948772.  On the same date, he pleaded true to the State’s motion to revoke
community supervision in cause number 800070.
  There was no plea agreement
between appellant and the State in either case.  After preparation of a presentence
investigation report, the trial court assessed punishment at 17 years’ confinement and
a $400 fine in cause number 948772, and two years’ confinement in state jail and a
fine of $500 in cause number 800070.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that these appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeals are without merit.
               We therefore affirm the judgments of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).